

115 HR 3699 IH: Urban Agriculture Production Act of 2017
U.S. House of Representatives
2017-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3699IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2017Ms. Kaptur (for herself, Mr. Conyers, Ms. Lee, Ms. Norton, Ms. Moore, Mr. Jeffries, Ms. Pingree, Mr. Bishop of Georgia, Mr. Ryan of Ohio, Mr. Evans, and Ms. Adams) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo promote and enhance urban agricultural production and agricultural research in urban areas, and
			 for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Urban Agriculture Production Act of 2017. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Findings.
					Sec. 4. Urban agriculture outreach program.
					Sec. 5. Urban agriculture liaison.
					Sec. 6. Urban agriculture research initiative.
					Sec. 7. Agriculture programs.
					Sec. 8. Improving agricultural reporting.
					Sec. 9. Study and report.
				
 2.DefinitionsIn this Act: (1)SecretaryThe term Secretary means the Secretary of Agriculture.
 (2)Urban agricultureThe term urban agriculture means the production of food and non-food plants and animal husbandry in an urban area and may include household, school, and community gardens, food bank production sites, urban farms, hoop houses, chicken coops and beehives, aquaculture, hydroponics and aquaponics facilities, and rooftop, vertical, and indoor farms.
 (3)Urban areaThe term urban area means an area within a Metropolitan Statistical Area (as defined by the Office of Management and Budget).
 3.FindingsCongress finds the following: (1)Dramatic economic, demographic, and land use changes have created pockets of land suitable for urban agriculture.
 (2)The United States population is increasing at a rate of 0.69 percent annually, and by 2050 it is expected that the United States population will increase to 398 million.
 (3)Despite the United States being an advanced economy, many neighborhoods and communities are categorically food and nutrient short populations.
 (4)Advances in agricultural practices, technologies, and natural resources make production agriculture possible in previously ignored locations including urban areas that were once cordoned off from agricultural production.
 (5)There is a disconnect between daily urban life, health outcomes, and food production that urban agriculture can help address.
 (6)According to the 2012 Census of Agriculture, approximately 7 percent of all farms in the United States had direct sales of agricultural products totaling at least $1,300,000,000, with the highest of such sales coming from farms in metropolitan counties or in adjacent rural counties.
 (7)It is imperative to ensure that advances in urban agriculture be available as a viable option to help meet the food production needs of the future and to address chronic food and nutrition shortages of communities.
			4.Urban agriculture outreach program
 (a)Grants authorizedThe Secretary shall establish an urban agriculture outreach program under which the Secretary shall award grants on a competitive basis to eligible entities to support outreach activities for any of the following:
 (1)Infrastructure, including production and distribution systems, to support urban agriculture. (2)Land acquisition, land conversion, and soil and growing mechanism assistance to support urban agriculture, including in and around brownfields, vacant lots, or other underutilized tracts of land.
 (3)Education and training to enhance urban agriculture. (4)Technical and financial assistance to farmers, producers, or ranchers in urban areas for—
 (A)the aggregation of the farmers’, producers’, or ranchers’ products and supplies for purposes of transportation to market; and
 (B)managing urban agriculture farm operations in accordance with local laws and practices. (5)Other activities that support urban agriculture, as determined by the Secretary.
				(b)Grant requirements
 (1)Grant termThe term of a grant awarded under this section shall be not less than one year. (2)Extension of grant termA grant awarded under this section may be extended at the discretion of the Secretary.
 (3)Technical assistanceThe Secretary shall provide technical assistance to eligible entities that are awarded a grant under this section.
 (c)PriorityIn awarding grants under this section, the Secretary shall give a preference to an eligible entity seeking a grant for outreach activities to be carried out in a historically underserved community.
 (d)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)a community organization with experience in urban agriculture; (B)a nonprofit or charitable organization;
 (C)a historically underserved community; (D)a local governmental entity or local park system;
 (E)a local educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));
 (F)an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))); or
 (G)any other entity as determined appropriate by the Secretary. (2)Historically underserved farmers, producers, or ranchersThe term historically underserved farmers, producers, or ranchers means farmers, producers, or ranchers who engage in urban agriculture and who are—
 (A)beginning farmers, producers, or ranchers; (B)limited resource beginning farmers, producers, or ranchers (as defined by the Secretary); or
 (C)socially disadvantaged farmers or ranchers (as such term is defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e))).
 (3)Historically underserved communityThe term historically underserved community means a community— (A)comprised of at-risk populations (as defined by the Secretary), such as historically underserved farmers, producers, or ranchers, the economically disadvantaged, racial and ethnic minorities, the uninsured, low-income children, the elderly, the homeless, and individuals with chronic health conditions, including severe mental illness;
 (B)with a high rate of obesity and obesity-related disease; or (C)with few or no grocery stores or other retail food establishments.
 (4)Underutilized tract of landThe term underutilized tract of land means a tract of land that is not utilized fully (as determined by the Secretary in consultation with the Governor of the State involved and the local governmental entity involved), including a tract of land—
 (A)that is undeveloped, or where only a percentage of the land is developed; (B)in the case of public land, land with low or decreasing public use; or
 (C)with unused recreation facilities. (5)Vacant lotThe term vacant lot means a tract of land without buildings.
 (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,000,000 for fiscal year 2018 and each fiscal year thereafter.
			5.Urban agriculture liaison
 (a)AuthorizationThe Secretary of Agriculture shall establish in the Department of Agriculture the position of Urban Agricultural Liaison.
 (b)DutiesThe Urban Agricultural Liaison shall— (1)establish and administer the urban agriculture outreach program established under section 4;
 (2)establish and administer an information clearinghouse on urban agriculture; (3)consult with public and private groups, including research institutions and urban botanical gardens, on how to enhance urban agriculture;
 (4)provide technical assistance to urban farmers, producers, and ranchers to assist such farmers, producers, and ranchers—
 (A)in identifying appropriate land, space, or buildings for lease or purchase; (B)in preparing loan applications, identifying appropriate funding sources, and by connecting such farmers, producers, and ranchers with loan officers and other appropriate personnel;
 (C)in connecting to the network of farmers’ markets throughout the United States; (D)in forming partnerships with grocers;
 (E)in diversifying the marketing plans of the farmers’, producers’, or ranchers’ products by encouraging the formation of community-supported agriculture groups and direct wholesale opportunities;
 (F)in using unconventional farming practices, such as greenhouses, raised beds, hydroponics, aeroponics, aquaculture, vertical farming, and hoop houses;
 (G)in understanding and applying plant science, soil science, engineering, material and energy science, and computer control systems;
 (H)by providing for business development (including businesses engaged in processing food), organizing appropriate structure, and management activities, including professional development activities;
 (I)with understanding and navigating municipal laws, regulations, ordinances, and policies with respect to obtaining permits, zoning, water access, licences, and registration, and with registering the farming business of such farmers, producers, or ranchers and satisfying any legal requirements applicable to such registration; and
 (J)in establishing relationships with a wide range of field partners and in finding resources to assist such farmers, producers, or ranchers achieve efficient and viable food production;
 (5)provide information to urban farmers, producers, and ranchers about, and connect urban farmers, producers, and ranchers with, beginning farmer training and agricultural vocational and rehabilitation programs;
 (6)provide information to urban farmers, producers, and ranchers concerning the availability of, and eligibility requirements for, participation in agricultural programs, with particular emphasis on beginning farmer and rancher programs;
 (7)serve as a resource for assisting urban farmers, producers, and ranchers, and potential urban farmers, producers, and ranchers, in applying for participation in agricultural programs; and
 (8)advocate on behalf of urban farmers, producers, and ranchers in interactions with employees of the Department of Agriculture.
 (c)Contracts and cooperative agreementsFor purposes of carrying out the duties under subsection (b), the Urban Agricultural Liaison may enter into contracts or cooperative agreements with research centers of the Agricultural Research Service, institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), or nonprofit organizations to—
 (1)conduct regional research on the profitability of small farms; (2)develop educational materials;
 (3)conduct workshops, courses, and certified vocational training; (4)conduct mentoring activities; or
 (5)provide internship opportunities. 6.Urban agriculture research initiative (a)In generalThe Secretary shall award grants, on a competitive basis, for scientific and community-based participatory research on—
 (1)promoting and enhancing urban agriculture; (2)improving production efficiency and profitability of urban agriculture production;
 (3)marketing urban agriculture innovations and technologies; (4)methods to protect crops and agricultural products in urban areas from pests and disease;
 (5)methods to enhance food safety related to urban agriculture production; (6)methods to encourage advancements in material and energy science and engineering; and
 (7)other research areas the Secretary determines are appropriate. (b)PriorityIn awarding grants under this section, the Secretary shall give a preference to an eligible entity seeking a grant for outreach activities to be carried out in a historically underserved community (as such term is defined in section 4(d)).
 (c)Report to CongressNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate, and make publicly available on the website of the Department of Agriculture, a report summarizing the research conducted under subsection (a).
 (d)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this section $20,000,000 for each of fiscal years 2018 through 2022.
			7.Agriculture programs
 (a)Farmers’ market loan and loan guaranteesThe Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3001 et seq.) is amended— (1)by redesignating section 7 as section 8; and
 (2)by inserting after section 6 the following new section:  7.Farmers’ market loans and loan guarantees (a)EstablishmentThe Secretary, acting through the Administrator of the Farm Service Agency, shall carry out a program to make loans and loan guarantees to eligible entities for projects or activities to establish, expand, and promote direct producer-to-consumer marketing and assist in the development of local food business enterprises by such entities, including—
 (1)projects for the construction of new farmers’ markets; (2)projects for the improvement or rehabilitation of existing farmers’ markets;
 (3)projects for the acquisition of equipment for farmers’ markets and other infrastructure needs; (4)projects for the purchase, acquisition, and rehabilitation of land or property for use as a farmers’ market;
 (5)transportation and delivery activities; (6)activities carried out through agritourism initiatives; and
 (7)projects, including planning and feasibility initiatives for the expansion or establishment of farmers’ markets designed to increase sales in areas not easily accessible through traditional transportation activities.
 (b)Program purposesThe purposes of the program established under subsection (a) are to increase domestic consumption of and access to locally and regionally produced agricultural products, and to develop new market opportunities for farm and ranch operations serving local markets, by developing, improving, expanding, and providing outreach, training, and technical assistance to, or assisting in the development, improvement and expansion of—
 (1)domestic farmers’ markets, roadside stands, community-supported agriculture programs, agritourism activities, and other direct producer-to-consumer market opportunities; and
 (2)local and regional food business enterprises (including those that are not direct producer-to-consumer markets) that process, distribute, aggregate, or store locally or regionally produced food products.
 (c)ApplicationAn eligible entity seeking a loan or loan guarantee under this section shall submit to the Secretary an application at such time and in such manner and containing such information as the Secretary may require, including documentation demonstrating the financial need of the entity.
 (d)Eligible entitiesAn entity shall be eligible to receive a loan or loan guarantee under this section if the entity is—
 (1)an agricultural cooperative or other agricultural business entity or a producer network or association, including a community supported agriculture network or association;
 (2)a local government; (3)a nonprofit corporation;
 (4)a public benefit corporation; (5)an economic development corporation;
 (6)a regional farmers' market authority; or (7)such other entity as the Secretary may designate.
 (e)Criteria and guidelinesThe Secretary shall establish criteria and guidelines for the submission, evaluation, and funding of proposed projects under this section.
 (f)PrioritiesIn providing loans or loan guarantees under this section, priority shall be given to applications that include projects or activities that benefit underserved communities, including communities that—
 (1)are located in— (A)an urban area (as defined in section 2 of the Urban Agriculture Production Act of 2017); or
 (B)an area of concentrated poverty with limited access to fresh locally or regionally grown foods; and (2)have not received benefits pursuant to a loan or loan guarantee in the recent past.
								(g)Loan interest rate; duration
 (1)Interest rateThe interest rate on a loan under this section (other than a loan guarantee under this section) shall be as determined by the Secretary, acting through the Administrator of the Farm Service Agency, but not less than such rate as determined by the Secretary of the Treasury taking into consideration the current average market yield on outstanding marketable obligations of the United States with remaining periods to maturity comparable to the maturities of such loan, as determined by the Secretary of the Treasury on the date the loan is made.
 (2)DurationThe interest rate for each loan under this section shall remain in effect for the term of the loan. (h)ConditionAs a condition of receiving a loan or loan guarantee under this section, a recipient of such a loan or loan guarantee shall certify that the recipient will reserve, for the sale of locally produced food products (as determined by the Secretary) produced by farmers, producers, ranchers, or aquaculture, mariculture, or fisheries operators, or by associations of farmers, producers, ranchers, or those operators, not less than 50 percent of the floor area of a farmers’ market—
 (1)that is operated or facilitated by the recipient; and (2)with respect to which loan funds will be used.
 (i)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $10,000,000 for each of fiscal years 2018 through 2022..
 (b)Extension of funding for farmers’ market promotion programSubsection (g) of section 6 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005) is amended—
 (1)in paragraph (1)— (A)in subparagraph (C), by striking and at the end;
 (B)in subparagraph (D), by striking 2018. and inserting 2017; and; and (C)by adding at the end the following new subparagraph:
						
 (E)$40,000,000 for each of fiscal years 2018 through 2022.; and (2)in paragraph (5)—
 (A)in the heading, by inserting technical assistance and before administrative expenses; and (B)by inserting to provide technical assistance or before for administrative expenses.
					(c)Extension of, expansion of, and additional funding for, seniors farmers’ market nutrition program
 (1)Extension of programSection 4402(a) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007(a)) is amended to read as follows:
					
						(a)Funding
 (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out and expand a seniors and veterans farmers’ market nutrition program at least $50,000,000 for each of fiscal years 2018 through 2022.
 (2)Discretionary fundingThere are authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2018 through 2022.
 (3)Use of fundsOf the funds made available to carry out this section for a fiscal year— (A)70 percent of the funds shall be used for the benefit of program recipients who are low-income seniors; and
 (B)30 percent of the funds shall be used for the benefit of program recipients who are low-income veterans..
 (2)PurposesSection 4402(b)(1) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007(b)(1)) is amended—
 (A)by inserting , minimally processed after unprepared; and (B)by inserting and low-income veterans after low-income seniors.
 (3)Administrative costs; unexpended fundsSection 4402 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007) is amended by adding at the end the following:
					
 (g)Unexpended fundsTo the extent the funds made available under subsection (a) for a fiscal year are not expended in that fiscal year, the Secretary shall use such funds in a subsequent fiscal year for the same purpose.
 (h)PrioritiesIn providing funds made available under this section, the Secretary shall give priority to farmers’ markets that have an operational seniors and veterans farmers’ market program and to seniors and veterans farmers’ market programs in historically underserved communities as defined in section 4(d) of the Urban Agriculture Production Act of 2017.
 (i)DefinitionsIn this section: (1)Low incomeThe term low income shall have the meaning determined by the Secretary and shall be applied equally with respect to seniors and veterans.
 (2)Minimally processedThe term minimally processed means, with respect to a product, processing that does not fundamentally alter such product. (3)VeteranThe term veteran means an individual who has served in the Armed Forces (as defined in section 101(10) of title 38, United States Code)..
 (4)Expansion to include veteransSection 4402 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007) is amended by inserting and veterans after seniors each place it appears in the section heading and in subsections (b), (c), (d), and (f).
 (d)Community food projectsSection 25 of the Food and Nutrition Act of 2008 (7 U.S.C. 2034) is amended— (1)by amending subsection (a)(1) to read as follows:
					
 (1)Community food projectThe term community food project means a community-based project that is designed— (A)to—
 (i)meet the food needs of low-income individuals through food distribution, community outreach to assist in participation in nutrition programs that receive Federal funding, or improving access to food as part of a comprehensive service;
 (ii)increase the self-reliance of communities in providing for the food needs of the communities; and (iii)promote comprehensive responses to local food, food access, farm, and nutrition issues; or
 (B)to meet specific State, local, or neighborhood food and agricultural needs, including needs relating to—
 (i)equipment necessary for the efficient operation of a project; (ii)planning for long-term solutions; or
 (iii)the creation of innovative marketing activities that mutually benefit agricultural producers and low-income consumers.; and
 (2)in subsection (b)(2)(C), by striking $9,000,000 and inserting $10,000,000. (e)Community facilities direct loan and grant programWith respect to the community facilities direct loan and grant program, the Secretary shall include urban farmers, producers, or ranchers as eligible entities for purposes of—
 (1)loans under subpart A of part 1942 of title 7, Code of Federal Regulations; and (2)grants under subpart B of part 3570 of title 7, Code of Federal Regulations.
				8.Improving agricultural reporting
 (a)Evaluation of farmers’ markets in census of agricultureSection 2(a) of the Census of Agriculture Act of 1997 (7 U.S.C. 2204g(a)) is amended by adding at the end the following new paragraph:
				
 (3)Inclusion of farmers’ marketsEffective beginning with the first census of agriculture conducted after the date of the enactment of this paragraph, the Secretary shall include as part of each census of agriculture—
 (A)an evaluation of the state of farmers’ markets in the United States, including information regarding the size, location, operational capacity, and geographic dispersion of farmers’ markets and types of food products sold (both in terms of product diversity and sales locations) through farmers’ markets; and
 (B)an analysis of the economic impact of farmers’ markets, including the success of Federal programs in promoting and supporting farmers’ markets..
 (b)Coordinated annual report on farmers’ marketsBeginning on the date that is 90 days after the date of the enactment of this Act and each year thereafter, the Secretary shall submit to Congress and publish on the website of the Department of Agriculture a report on the status of farmers’ markets in the United States. Such report shall include with respect to farmers’ markets in the United States for each year, the following information:
 (1)The number of farmers’ markets. (2)The number of farmers’ markets established during such year except that for the first year a report is submitted under this section, the report shall include the number of farmers’ markets for the five years immediately preceding the first reporting year.
 (3)The economic value of an average farmers’ market. (4)The type of governmental assistance provided to farmers’ markets.
 (5)The products that are typically sold at farmers’ markets. (6)The number of farmers’ markets that accept as a form of payment benefits distributed through—
 (A)the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);
 (B)the seniors farmers’ market nutrition program established under section 4402 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007);
 (C)the special supplemental nutrition program for women, infants, and children established under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786); and
 (D)any other Federal or State nutrition assistance program as determined appropriate by the Secretary. (7)The methods through which farmers’ markets process the forms of payment described in paragraph (6).
 (8)The average income of a farmers’ market operator. (9)The average profit of a farmers’ market operator.
 (10)The average expenses incurred by a farmers’ market operator. (11)Other occupations of operators of farmers’ markets.
 (12)The percentage of food sold or offered for sale at farmers’ markets that is locally produced. (13)Any other information related to farmers’ markets in the United States that the Secretary determines is important to promote and enhance the use of farmers’ markets in the United States.
 (c)Report on status of agricultural production in and around urban areasNot later than one year after the date of the enactment of this Act and not later than 90 days after the end of each fiscal year thereafter, the Secretary shall submit a report to Congress (and make such report publicly available electronically) on the status of urban agriculture. The report shall include—
 (1)with respect to urban agriculture, information on— (A)the percentage and economic value of urban agriculture production;
 (B)the most popular type of agricultural activity in which individuals are engaged in such production; (C)the most recent best practices for such production;
 (D)the type of agricultural products marketed and sold through such production; and (E)the progress made toward strengthening local food systems in carrying out such production;
 (2)an analysis of local government regulations, including zoning, that have supported or could support sustainable urban agriculture; and
 (3)recommendations on how to further urban agriculture. (d)Performance goalsThe Secretary shall incorporate promoting and enhancing urban agriculture into the Department of Agriculture performance goals established in the agency performance plan under section 1115 of title 31, United States Code, and updated in accordance with section 1116 of such title.
			9.Study and report
 (a)StudyNot later than 90 days after the date of the enactment of this Act, the Secretary and the Secretary of Energy shall enter into an agreement with the National Academy of Sciences to conduct a study of technologies to advance urban agricultural including technologies that increase input efficiency, reduce costs, and ensure food safety.
 (b)ReportNot later than one year after the completion of the study required under subsection (a), the Secretary shall submit a report to Congress summarizing the findings of such study.
			